Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In view of the appeal brief filed on 7/26/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
This Non-Final Office action is in reply to appeal brief filed7/26/2022.
Claims 1-42 were previously cancelled.
Claims 43-46, 57, 58 and 62 have been amended.
Claims 43-68 are pending.

Response to Amendments
Applicant’s amendments to the specification filed 8/27/2021 have been accepted; the objection has been withdrawn.
Applicant’s amendments to claims 47 and 64 overcome the claim objection; the objection has been withdrawn.
Applicant’s amendment to claim 64 overcomes the USC 112 rejection; the rejection has been withdrawn.
With respect to the 35 USC 103 rejection, applicant’s arguments have been considered but are not persuasive. Applicant argues Psota reference, however Psota is no longer used in the current rejection therefore the arguments are moot.
Examiner has modified the rejection to further explain how the claims are being interpreted and how the combination of the prior art references teaches the claimed invention. Moreover, dependent claims 56 and 60 were inadvertently absent from the Non-Final rejection dated 2/28/2022; they have been addressed in this Non-Final rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-45, 50-53, 55-61 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk et al., US Patent Application Publication No US 2019/0130282A1 in view of Sarver, US Patent Application Publication No US 2015/0379655 A9.
With respect to Claims 43, 55 and 58,
Quirk discloses,
A non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create an application to train a neural network (¶36: “...FIG. 1 shows a system 102 that includes a training framework 104 and an application framework 106. The training framework 104 generates a linking component 108 through a machine-learning process. The application framework 106 provides various applications systems 110 that apply the linking component 108...”; ¶45: “...a training component 124 uses a machine-learning process to generate the linking component 108 based on the training set. The training component 124 performs this task by iteratively generating a set of parameter values Λ that collectively define a machine-learned model...”;; ¶90: “...the matching component 416 can perform matching by converting the entity-mapped input item 414 into a first semantic vector in low-dimensioned semantic space (e.g., using a first deep neural network), and convert each entity-mapped document into a second semantic vector in the same low-dimensioned semantic space (e.g., using a second deep neural network)...”;¶150: “...hardware logic component(s) 1512 may include a collection of programmable hardware logic gates that can be set to perform different application-specific tasks...”;¶156-¶158;¶158: “.Each component of the training framework, and each application system, is implemented by hardware logic circuitry, the hardware logic circuitry corresponding to: (a) one or more hardware processors that execute machine-readable instructions stored in a memory, and/or by (b) one or more other hardware logic components that perform operations using a task-specific collection of logic gates...”; claim 18: “...training the linking component using a computer-implemented machine-learning process, based, in part, on the set of filtered training examples...”)
a) collecting data from one or more data sources (¶36: “FIG. 1.... The linking component 108 performs the task of mapping one or more respective entity mentions in a document, or in some other text-related context, to one or more respective entity identifiers..…”;¶50: “...The text corpus in the data store 114 can correspond to any textual resources pertinent to a subject matter environment...”; ¶73: “...Each application system may provide interface functionality 132 through which a user may interact with the application systems 110, and through which the application system can interact with other system resources...”; ¶85)
b) performing distant supervision training on a recurrent neural network with a first machine learning algorithm with a training dataset comprising at least a portion of the indicia (¶45: “...a training component 124 uses a machine-learning process to generate the linking component 108 based on the training set. The training component 124 performs this task by iteratively generating a set of parameter values Λ that collectively define a machine-learned model...”;¶46: “...the training framework 104 applies a distant supervision strategy to train the linking component 108, e.g., by leveraging the ontology(ies) in the data stores 116 to produce labeled training examples …”; Fig 9, ¶125: “... classification logic 914 can correspond to another feed-forward neural network, a logistic regression model, etc. In the context of FIG. 7, that final score reflects a likelihood that the entity mentions “Era” correspond to a particular entity type associated with the CNN 902, such as a gene entity type... ¶128: “...each processing unit corresponds to a Long Short-Term Memory (LSTM) unit, or a Gated Recurrent Unit (GRU), or some other neural network unit...”; Fig 10, ¶130: “...FIG. 10 shows the non-limiting example in which the processing units correspond to LSTM units. That is, the first chain 1004 of processing units includes at least LSTM unit 1010, LSTM unit 1012, LSTM unit 1014, etc. The second chain 1006 of processing units includes at least LSTM unit 1016, LSTM unit 1018, LSTM unit 1020, etc...; ¶132: “...the LSTM unit 1012 performs its computations based on the hidden state vector generated by the LSTM unit 1010, together with the input vector x.sub.2...”;¶156: “..The system includes a training framework, implemented by one or more computing devices, for training a linking component using distant supervision. The training framework includes a generating component.) Examiner interprets the LSTM processing units whereby sequences of data are processed via an artificial neural network of Quirk as teaching applicant’s recurrent neural network
the first machine learning algorithm comprising one of a naive Bayes classification, a random forest, and deep learning wherein the distant supervision training comprises positive-unlabeled learning with the training dataset as the positive class; (¶36: “...a system 102 that includes a training framework 104 and an application framework 106. The training framework 104 generates a linking component 108 through a machine-learning process...”; ¶46: “...the training framework 104 applies a distant supervision strategy to train the linking component 108, e.g., by leveraging the ontology(ies) in the data stores 116 to produce labeled training examples...”; ¶69: “... The training component 124 generates the linking component 108 based on the filtered training examples in the data store 122...each example provided by the filtering component 118 corresponds to a positive training example… The training component 124 can provide a set of negative examples in any manner.”;¶90: “...deep neural network...”; ¶111: “.., the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708...  710)...”; ¶136, “...FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108…”) Applicant’s disclosure only generically describes in ¶121 that, “The distant supervision method can comprise positive-unlabeled learning with the training set as the 'positive' class.” Although Quirk does not describe verbatim that the “distant supervision method can comprise ‘positive-unlabeled learning’ with the training set as the positive class. Quirk certainly teaches that the training framework 104 applies a distant supervision strategy to train the linking component 108, e.g., by leveraging the ontology(ies) in the data stores 116 to produce labeled training examples. Quirk also teaches a filtering component and that the training component can produce positive training examples utilizing machine learning. Giving the broadest reasonable interpretation of applicant’s limitation in light of the specification, Example interpret the training framework applying a distant supervision strategy leveraging the ontologies (positive and negative unlabeled learning) in the data store to produce (positive) labeled training examples of Quirk as teaching applicant’s limitation, “first machine learning algorithm comprising one of a naive Bayes classification, a random forest, and deep learning wherein the distant supervision training comprises positive-unlabeled learning with the training dataset as the positive class”
applying a data mining task process to the set of data to identify a set of improper indicia within the set of data; (¶36: “... a system 102 that includes a training framework 104 and an application framework 106...”; ¶50: “...The text corpus in the data store 114 can correspond to any textual resources pertinent to a subject matter environment...”; ¶72: “...FIG. 1 generally shows a plurality of applications systems (126, 128, 130...) that can leverage the linking component 108 to perform various functions. For example, the first application system 126 can apply the linking component 108 to find at least one document (or other textual content item) that pertains to a specified entity. Or the first application system 126 can apply the linking component 108 to find two or more documents that pertain to at least one common entity, and/or which have some other entity-based relation. A second application system 128 can apply the linking component 108 in the course of creating a new document. A third application system 130 can apply the linking component 108 as a preliminary operation to some other “downstream” operation, such as relation extraction or document clustering, etc..”; Fig 4, Fig 12; ¶83: “FIG. 4 shows a search system 126 that can apply the linking component 108 trained by the training framework 104. Generally, the purpose of the search system 126 is to find one or more documents of interest, given a specified input item 402...”; ¶85: “..., one or more remote servers implement the search system 126...Alternatively, the search system 126 may correspond to a local application provided by the local user computing device 406, or a distributed application provided by both the local user computing device 406 and remote computing functionality, etc...”; ¶89: “... search system 126 provides an entity-mapped input item 414...”; ¶90: “...A matching component 416 compares the entity-mapped input item 414 with the entity-mapped documents 412 to generate a match result...”) 
Applicant’s disclosure teaches at ¶19, “...the data mining process comprises a natural language task process, numerical data mining task process, or a9 photographic data mining task process... the data mining process comprises a predetermined algorithm...a machine learning based algorithm...in some embodiments, the data mining comprises other forms of interpretation of data. Examiner interprets at least the search system including various applications systems finding, extracting, clustering documents of Quirk and as teaching applicant’s “data mining task process”.
c) running the first machine learning algorithm on a plurality of real estate documents to determine a plurality of commonly associated real estate properties for at least a portion of the plurality of real estate documents, wherein at least one of the commonly associated real estate properties comprises a primary residence; (Abstract: “..The technique then applies a machine-learning process to generate a linking component based, in part, on the set of filtered training examples...”;¶43: “...the system 102 can be applied to any subject matter environment(s)...”;Fig 1-Fig 4, ¶45: “...a training component 124 uses a machine-learning process to generate the linking component 108 based on the training set. The training component 124 performs this task by iteratively generating a set of parameter values Λ that collectively define a machine-learned model. The linking component 108 corresponds to computing equipment that runs the machine-learned model. Once trained, the training component 124 transfers the linking component 108 to the application framework 106. The training component 124 performs this task by transferring the set of parameter values Λ that define the machine-learned model to the application framework 106...”;¶50: “...the text corpus may generally pertain to a first subject matter domain, yet any application system may apply the trained linking component 108 to a second subject matter domain, where the first subject matter domain differs from the second subject matter domain...”;Fig 2, ¶53: “...an example of the manner in which the generating component 112 creates an initial training example...”;¶55: “...the generating component 112 will store an initial training example that includes: (1) an entity mention (“ER-alpha”) 214 that matches the reference term 216 in the HGNC ontology; (2) the entity identifier 208 associated with the entity mention 214; and (3) a textual context 218 in which the entity mention appears...”;¶62: “...Note that the filtering component 118 has the effect of placing limitations on the training set that is fed to the training component 124. But these restrictions do not extend to the application of the trained linking component 108 by the application framework 106...”;¶63: “... Different environments can adopt different rules...”;¶72: “..., the first application system 126 can apply the linking component 108 to find at least one document (or other textual content item) that pertains to a specified entity. Or the first application system 126 can apply the linking component 108 to find two or more documents that pertain to at least one common entity, and/or which have some other entity-based relation...”; ¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708... 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”; ¶135 ¶136: “....FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108. In yet another case, the linking component 108 can be implementing using a logistic regression model by itself...”)
Quirk teaches a method/system for processing documents via a training framework utilizing a distant supervision strategy, an application framework and a variety of machine learning models. Quirk further teaches that the system 102 can be applied to any subject matter environment(s)...” A person of ordinary skill in the art would have been motivated to combine the known machine learning and neural network techniques of Quirk to achieve the claimed invention (...running the first machine learning algorithm on a plurality of real estate documents to determine a plurality of commonly associated real estate properties for at least a portion of the plurality of real estate documents...) and there would have been a reasonable expectation of success in doing so " DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006); and the level of ordinary skill in the art demonstrated by the reference applied shows the ability to incorporate such machine learning and neural networking techniques into similar systems, hence resulting in a time-efficient and accurate manner for processing documents (Abstract, ¶72, ¶111, ¶135, ¶136).
c) creating a first training dataset; creating a first training dataset comprising the collected set of data, the improper residency status indicia, and a set of digital proper residency status indicia   (Fig 2, ¶53: “...an example of the manner in which the generating component 112 creates an initial training example...”;¶55: “...the generating component 112 will store an initial training example that includes: (1) an entity mention (“ER-alpha”) 214 that matches the reference term 216 in the HGNC ontology; (2) the entity identifier 208 associated with the entity mention 214; and (3) a textual context 218 in which the entity mention appears...”)
d) training a second machine learning algorithm with regression modeling by constructing an initial model by assigning probability weights to predictor variables Fig 1, 4, 10, ¶61: “...the filtering component 118 discounts a training example by reducing a weight value assigned to the training example, which has the effect of diminishing its impact on the subsequent training operation...”;¶71- ¶73, ¶90: “...convert each entity-mapped document into a second semantic vector in the same low-dimensioned semantic space (e.g., using a second deep neural network)...”;¶104:”...  The type-specific linking component then determines a score for the entity type in question, based on the textual context. That score reflects the likelihood that the identified entity mention corresponds to the particular entity type associated with the type-specific linking component...”; ¶105; ¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708... 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”;¶134: “...The various weighting terms (W) and bias terms (b) symbols represent sets of machine-learned weighting parameter values, with subscripts associated with the above-defined symbols...”; ¶135: “...the classification logic 1030 can correspond to any machine-trained model, such as a feed-forward neural network, a logistic regression model, etc...”;¶136: “....FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108. In yet another case, the linking component 108 can be implementing using a logistic regression model by itself...”)
wherein relationships between the predictor variables and dependent variables are determined and weighted based on the plurality of commonly associated real estate properties and adjusting the probability weights based on verified data; (¶59: “...the filtering component 118 applies a set of filtering rules (in the data store 120) to each initial training example...”;¶61: “...the filtering component 118 discounts a training example by reducing a weight value assigned to the training example, which has the effect of diminishing its impact on the subsequent training operation...”; ¶63: “...Different environments can adopt different rules...  behavior of any rule can depend on one or contextual factors, including the entity type to which it is applied...”;¶65: “...this filtering rule can provide a particularly high weight value to any training example in which two reference terms that pertain to the same entity appear next to each other (or in defined close textual proximity to each other) within a document...”;¶72: “..the first application system 126 can apply the linking component 108 to find at least one document (or other textual content item) that pertains to a specified entity. Or the first application system 126 can apply the linking component 108 to find two or more documents that pertain to at least one common entity, and/or which have some other entity-based relation. A second application system 128 can apply the linking component 108 in the course of creating a new document...”; ¶90: “...matching component...”; ¶99: “...A relation extraction component 610 can use any technique to extract relationships between entities. For example, the relation extraction component 610 can identify instances in which a first entity identifier of-interest appears within a prescribed textual distance from a second entity identifier of-interest. The relation extraction component 610 can then apply rules and/or a machine-trained model to determine whether the collected evidence constitutes a relation between the two specified entity identifiers...”; ¶105-107; ¶105: “... A selector component 712 selects among the entity types based on the scores generated by the type-specific linking components (704, 706, 708 . . . 710). For example, the selector component 712 can choose the maximum score generated by the type-specific linking components (704, 706, 708 . . . 710) the selector component 712 provides a conclusion as to what entity the entity mention most likely corresponds. That entity corresponds to whatever entity in the ontology under consideration matches the entity mention in the input item (which has already been determined)” ¶110: “... the appropriate type-specific linking component can provide a score associated with this entity type (that is, genes)”; ¶111: “...training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708. . . 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”; ¶113: “...the linking component 802 of FIG. 8 can operate as a one-to-many classifier that includes internal logic that duplicates the operations performed by the linking component 702 of FIG. 7. In addition, the linking component 802 of FIG. 8 can generate an internal score for each particular ontology that takes into account the processing operations that contribute to the scores associated with the other ontologies. In a neural network implementation, this cross-influencing aspect is implicitly captured by learned weighting values associated with the model...”; ¶134: “...The various weighting terms (W) and bias terms (b) symbols represent sets of machine-learned weighting parameter values, with subscripts associated with the above-defined symbols...) Examiner interprets the type-specific score indicating that the identified entity mention corresponds to the particular entity type associated with the type-specific linking component of Quirk as teaching the intended function of applicant’s “verified data”. Further, while Quirk does not describe data or documents for real estate properties, Quirk teaches a method/system for processing documents via a training framework utilizing a distant supervision strategy, an application framework and a variety of machine learning models. Quirk further teaches that the system 102 can be applied to any subject matter environment(s).  Examiner contends that a person of ordinary skill in the art would have been motivated to combine the known machine learning and neural network techniques of Quirk to achieve the claimed invention (...wherein relationships between the predictor variables and dependent variables are determined and weighted based on the plurality of commonly associated real estate properties and adjusting the probability weights based on verified data...) and there would have been a reasonable expectation of success in doing so " DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006) ; and the level of ordinary skill in the art demonstrated by the reference applied shows the ability to incorporate such machine learning and neural networking techniques into similar systems, hence resulting in a time-efficient and accurate manner for processing documents (Abstract, ¶72, ¶110, ¶111, ¶134).
training a first neural network with the first training dataset (Fig 1, Fig 3, ¶36: “...FIG. 1 shows a system 102 that includes a training framework 104 and an application framework 106. The training framework 104 generates a linking component 108 through a machine-learning process. The application framework 106 provides various applications systems 110 that apply the linking component 108...”;¶70: “... The training component 124 can use machine-learning to achieve a specified training objective, such as maximizing the likelihood that the linking component 108 will generate a correct entity identifier (e) given an entity mention (m)...”;¶90: “..the matching component 416 can perform matching by converting the entity-mapped input item 414 into a first semantic vector in low-dimensioned semantic space (e.g., using a first deep neural network)...”; ¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708... 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”; ¶135: “...the classification logic 1030 can correspond to any machine-trained model, such as a feed-forward neural network, a logistic regression model, etc...”; ¶136: “....FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108. In yet another case, the linking component 108 can be implementing using a logistic regression model by itself...”) 
e) running the second machine learning algorithm on the plurality of commonly associated real estate properties; (¶90: “...and convert each entity-mapped document into a second semantic vector in the same low-dimensioned semantic space (e.g., using a second-deep neural network)” ¶99: “...A relation extraction component 610 can use any technique to extract relationships between entities. For example, the relation extraction component 610 can identify instances in which a first entity identifier of-interest appears within a prescribed textual distance from a second entity identifier of-interest. The relation extraction component 610 can then apply rules and/or a machine-trained model to determine whether the collected evidence constitutes a relation between the two specified entity identifiers...”; ¶111: “...the training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708... 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...”; ¶136: “....FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108. In yet another case, the linking component 108 can be implementing using a logistic regression model by itself...”) 
f) determining an improper residency tax status probability of the commonly associated real estate properties. (¶57: “...the linking component 108 leverages this property of mutual exclusivity in determining the probability associated with any mention-identifier pairing...”; ¶72: “.... A second application system 128 can apply the linking component 108 in the course of creating a new document. A third application system 130 can apply the linking component 108 as a preliminary operation to some other “downstream” operation, such as relation extraction or document clustering, etc...”; ¶73; Fig 7, ¶102-¶105; ¶103: “... the first type-specific linking component 704 can perform an assessment with respect to the entity type of genes. The second type-specific linking component 706 can perform an assessment with respect to diseases, and so on...”; ¶104: “...The type-specific linking component then determines a score for the entity type in question, based on the textual context. That score reflects the likelihood that the identified entity mention corresponds to the particular entity type associated with the type-specific linking component...”; ¶105: “... A selector component 712 selects among the entity types based on the scores generated by the type-specific linking components (704, 706, 708 . . . 710). For example, the selector component 712 can choose the maximum score generated by the type-specific linking components (704, 706, 708...  710) ...the selector component 712 provides a conclusion as to what entity the entity mention most likely corresponds. That entity corresponds to whatever entity in the ontology under consideration matches the entity mention in the input item (which has already been determined) ....”; ¶111: “...training framework 104 can separately train a machine-learned model for each of the type-specific linking components (704, 706, 708. . . 710). As described, each such type-specific linking component corresponds to a binary classifier that provides a score reflecting the probability that an identified entity mention corresponds to particular entity type...” Fig 9, 10, ¶114: “...the first application system 126 can apply the linking component 108 to find at least one document (or other textual content item) that pertains to a specified entity. Or the first application system 126 can apply the linking component 108 to find two or more documents that pertain to at least one common entity, and/or which have some other entity-based relation. A second application system 128 can apply the linking component 108 in the course of creating a new document...”; ¶128: “Each processing unit can have any internal processing architecture. In one implementation, each processing unit corresponds to a Long Short-Term Memory (LSTM) unit, or a Gated Recurrent Unit (GRU), or some other neural network unit”; ¶130: “...non-limiting example in which the processing units correspond to LSTM units...”)
creating a second training dataset comprising the first training dataset and one or more proper residency status indicia incorrectly detected as improper residencies after training the first neural network and; (¶50: “...the text corpus may generally pertain to a first subject matter domain, yet any application system may apply the trained linking component 108 to a second subject matter domain, where the first subject matter domain differs from the second subject matter domain...”; ¶72: “.... A second application system 128 can apply the linking component 108 in the course of creating a new document. A third application system 130 can apply the linking component 108 as a preliminary operation to some other “downstream” operation, such as relation extraction or document clustering, etc...”;¶81: “...In some cases, the text corpus corresponds to a first subject matter domain, while the application framework 106 applies the trained linking component 108 in a second domain...¶90: “...convert each entity-mapped document into a second semantic vector in the same low-dimensioned semantic space (e.g., using a second deep neural network)...”;¶98: “...The grouping component 608 can form a first list of documents that contain the entity identifier associated with a particular gene, and a second list of documents that contain the entity identifier associated with a particular disease. The grouping component 608 can then form the desired cluster by intersecting the first and second lists...”; ¶105; ¶113: the linking component 802 of FIG. 8 can generate an internal score for each particular ontology that takes into account the processing operations that contribute to the scores associated with the other ontologies. In a neural network implementation, this cross-influencing aspect is implicitly captured by learned weighting values associated with the model... “, ¶114: “...the CNN 902 can be trained to implement one of the individual type-specific linking components (704, 706, 708... 710); ¶125: “classification logic 914 can correspond to another feed-forward neural network, a logistic regression model, etc”)
 f) training the first neural network with the second training dataset (Fig 8, 9, ¶61: “...the filtering component 118 discounts a training example by reducing a weight value assigned to the training example, which has the effect of diminishing its impact on the subsequent training operation...”; ¶125: “...Classification logic 914 can use any type of trained classier to map the concept vector y into a final output result. For example, classification logic 914 can correspond to another feed-forward neural network, a logistic regression model, etc....¶128: “...each processing unit corresponds to a Long Short-Term Memory (LSTM) unit, or a Gated Recurrent Unit (GRU), or some other neural network unit. ¶132: “...Each LSTM unit also performs its computation based on the hidden state vector provided by a preceding LSTM vector in its chain. For instance, the LSTM unit 1012 performs its computations based on the hidden state vector generated by the LSTM unit 1010, together with the input vector x.sub.2...”; ¶135: “...the classification logic 1030 can correspond to any machine-trained model, such as a feed-forward neural network, a logistic regression model, etc...”;¶136: “..FIGS. 9 and 10 show just two of a variety of machine-learned models that can be used to implement the linking component 108...…”)
Quirk teaches a method/system for processing documents via a training framework utilizing a distant supervision strategy, an application framework and a variety of machine learning models. Quirk further teaches that the system 102 can be applied to any subject matter environment (s). A person of ordinary skill in the art would have been motivated to combine the known machine learning and neural network techniques of Quirk to achieve the claimed invention (determining an improper residency tax status probability of the commonly associated real estate properties) with a reasonable expectation of success in doing so. " DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006), and the level of ordinary skill in the art demonstrated by the reference applied shows the ability to incorporate such machine learning and neural networking techniques into similar systems, hence resulting in a time-efficient and accurate manner for processing documents by utilizing sets of machine-learned weighting parameter values, and classification logic corresponding a feed-forward neural network (i.e. logistic regression model, Long Short-Term Memory (LSTM) unit, or a Gated Recurrent Unit (GRU)) (Abstract, ¶72, ¶111, ¶125, ¶128, ¶132, ¶135, ¶136).
Quirk discloses all of the above limitations, Quirk does not distinctly describe the following limitations, but Sarver however as shown discloses,
determining one or more improper residency indicia from the data (¶32: “…The HEV Score is a numerical figure that quantifies the risk that a particular citizen does not live in the home that s/he is purported to live in as their primary residence. Once all of the factors are obtained, a numerical value is placed on each type, then they are added together to represent the risk associated with someone living at a particular address (or not) …”)
real estate documents (Fig 2, “Local Tax Assessor’s Homestead Exemption Data”, “Department of Motor Vehicles Master Records”, “State Government Voter Records”; a plurality of commonly associated real estate properties for at least a portion of the plurality of real estate documents wherein at least one of the commonly associated real estate properties comprises a primary residence (¶32: “…The HEV Score is a numerical figure that quantifies the risk that a particular citizen does not live in the home that s/he is purported to live in as their primary residence. HEV Scores are derived by adding together various, proven factors that are associated with each record (after thorough research is completed form a variety of sources). Using the latest technology in "skip-tracing" and/or using methods to find people in addition to researching property records--all on a large scale, Assessure Systems has developed a way to measure all the diverse factors related to home ownership, residency and tax collection. Once all of the factors are obtained, a numerical value is placed on each type, then they are added together to represent the risk associated with someone living at a particular address (or not) …”)
improper residency status indicia; improper residency indicia; improper residency tax probability (¶32: “…Scores will range from 0 to above 30. The lower the HEV Score, the higher the likelihood that the citizen does in fact, live in a different property than the one reported to a Tax Assessor as their primary residence. It is in this case that any tax benefit or deduction, such as the Homestead Exemption, given to such citizen should therefore be removed by the Tax Assessor…”)
c) creating a first training dataset comprising the collected set of data, the improper residency status indicia, and a set of digital proper residency status indicia (¶16: “…provide an operational computing network for tracking a registered user and having means for providing a searchable display for mismatches of addresses of registered Homestead Act participants…”;¶17: “…Individuals who register for exemption from real estate taxes are monitored by an operational computing network for duplicate addresses on a variety of different databases…”;¶31: “…A tax fraud finder network is provided with a device for calculating a score based on information provided to government agencies by using multiple collections of information…”; ¶90: “…a process for locating possible fraudulent violations of the Homestead Act, a list of names and addresses are provided from a Homestead Act local database… a provider database which is connected to a provider microprocessor…The provider microprocessor has Homestead Act finder software…”;¶91: “…The Homestead Act finder software expands the information provided from the local jurisdiction …a record review screen is created with all the information currently in the provider database...”) Examiner interprets the  Homestead Act local database and provider database as teaching applicant’s first training dataset; and the Homestead Act local database of Sarver as teaching the intended function of applicant’s digital proper residency status indicia.
Quirk teaches a method/system for processing documents via a training framework utilizing distant supervision strategy, an application framework, linking component and a variety of machine learning models. Quirk further teaches a trained linking component which links entity mentions with corresponding entity identifiers. Quick discloses that various application systems can leverage the capabilities of the linking component to quickly and accurately identify and act on pertinent information. Sarver discloses a method/system for tracking registered users and detecting tax violations, using a variety of databases. The known techniques for tracking registered users and detecting tax violations, using a variety of databases as taught by Sarver are applicable to the training and application framework of Quirk since they share characteristics and capabilities, namely they are directed to collecting, analyzing, processing documents and reporting information. One of ordinary skill in the art would have recognized that applying the known techniques for tracking and detection of residency violations of users as taught by Sarver to the training and application framework of Quirk would have yielded predictable results and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems, hence resulting in an improved system for identifying all the diverse factors related to home ownership, residency and tax collection (¶32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users as taught by Sarver since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).
Independent claims 55 and 58 recite substantially similar limitations as independent claim 43 therefore they are rejected based on the same rationale.

With respect to Claims 44 and 59,
Quirk and Sarver disclose all of the above limitations, Sarver further discloses,
wherein the plurality of real estate documents are collected from the one or more data sources based on at least one of an area within a set radial distance from a location, coordinates set by one or more satellites, an area within a set driving distance of a location, a GPS point, an area code, or an area defined by at least three GPS points.(¶16: “…provide an operational computing network for tracking a registered user and having means for providing a searchable display for mismatches of addresses of registered Homestead Act participants…”;¶17: “…Individuals who register for exemption from real estate taxes are monitored by an operational computing network for duplicate addresses on a variety of different databases…”;¶31: “…A tax fraud finder network is provided with a device for calculating a score based on information provided to government agencies by using multiple collections of information…”; ¶90: “…a process for locating possible fraudulent violations of the Homestead Act, a list of names and addresses are provided from a Homestead Act local database…”)
wherein a collection module collects the plurality of real estate documents from the one or more data sources based on at least one of a street address, a parcel, a street, a lot, a zip code, a county, a state, an area drawn on a map, an area within a set radial distance from a location, coordinates set by one or more satellites, an area within a set driving distance of a location, a GPS point, an area code, or an area defined by at least three GPS points (¶16: “…provide an operational computing network for tracking a registered user and having means for providing a searchable display for mismatches of addresses of registered Homestead Act participants…”;¶17: “…Individuals who register for exemption from real estate taxes are monitored by an operational computing network for duplicate addresses on a variety of different databases…”;¶24-¶26; ¶25: “…receiving and sending information to and from various local governments and social network providers. Each registered user is provided with a user identification code which permits the operational computing network to track the registered user throughout different databases…”; ¶31; ¶90: “…a process for locating possible fraudulent violations of the Homestead Act, a list of names and addresses are provided from a Homestead Act local database. The list is then provided through the internet to a provider database which is connected to a provider microprocessor…The provider microprocessor has Homestead Act finder software…”; ¶91: “…The Homestead Act finder software expands the information provided from the local jurisdiction …a record review screen is created with all the information currently in the provider database. The expanded list is then run against all databases sent to the data providers…”) Examiner interprets at least the provider database, provider microprocessor including Homestead Act finder software of Sarver as teaching applicant’s collection module.
The known techniques for tracking registered users and detecting tax violations, using a variety of databases as taught by Sarver are applicable to the training and application framework of Quirk since they share characteristics and capabilities, namely they are directed to collecting, analyzing, processing documents and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users as taught by Sarver since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).

With respect to Claims 45, 57 and 61,
Quirk and Sarver disclose all of the above limitations, Sarver further discloses,
wherein the data source comprises city property records, county property records, city permit records, county permit records, post office address database, state business records, historical real estate listings, rental listings, demolition orders, dumpster orders, portable restroom orders, customer account information from third party companies, social media, phone records, address records, historical credit card history purchase records, satellite images, tax records, street views, online photographs, online videos, signs outside a property, demolition orders, dumpster orders, and portable restroom orders (¶17: “...Individuals who register for exemption from real estate taxes are monitored by an operational computing network for duplicate addresses on a variety of different databases...”; ¶25: “…receiving and sending information to and from various local governments and social network providers. Each registered user is provided with a user identification code which permits the operational computing network to track the registered user throughout different databases, such as a voter registration database, a department of motor vehicles database or partnered databases sold by social networks such as those provided by Lexis or Thomson…’; ¶41: “...List is uploaded to a Data Provider for analysis and time-stamped. Data Provider processes custom report using a cross section of databases and public records” ¶48: “…Name, address and date of birth will be automatically compared by system against original list from Tax Assessor to be certain names and addresses match. Comparison of identification issue date with tax year will be automatically factored in as well. Mismatches are flagged automatically by website…”; ¶97: “real estate tax data, driver’s license data, federal income tax data, homestead exemption data, voter registration data, utilities data bank account data”; claims 1-11; Figs 1-3)
Sarver discloses a method/system for tracking registered users and detecting tax violations, using a variety of databases and public records. The known techniques for tracking registered users and detecting tax violations, using a variety of databases (voter registration, motor vehicles, provider, real estate tax data, Federal Income Tax, Tax Assessor, license plate databases, utilities data, bank account data and the like) as taught by Sarver are applicable to the training and application framework of Quirk since they share characteristics and capabilities, namely they are directed to collecting, analyzing, processing documents and reporting information. One of ordinary skill in the art before the effective filing date of the claimed invention, would have found it obvious to vary the prior art in a predictable manner with the known techniques for tracking and detection of residency violations of users using a variety of databases as taught by Sarver with the training and application framework of Quirk in a predictable manner to result in the claimed invention, and thereby gain predictability, the commonly understood benefits of an automated system utilizing a variety of database, and sources to identify diverse factors related to home ownership, residency, tax collection, etc of an individual using a cross section of databases and public records to find violations and/or confirm/validate individual homestead exemptions (Abstract, claims 1-11, ¶8, ¶17, ¶25, ¶32,¶41, ¶97); and an artisan in the data processing area would have recognized the similar class of problem and the known solutions of the prior art and it would have been well within the ordinary skill level to implement the system in the different environment.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976) Id. at 230, 189 USPQ at 261. Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007).

With respect to Claims 50 and 60,
Quirk and Sarver disclose all of the above limitations, Sarver further discloses, 
wherein the verified data is acquired by a public official inspecting the commonly associated real estate properties (¶52: “…Latest voter roll/registration is obtained from Secretary of State for all registered voters in parish via e-mail attachment. Names, addresses and DOB's are compared to original list from Tax Assessor…”)
Quirk and Sarver are directed to the same field of endeavor since they are related to collecting, analyzing, processing documents and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users as taught by Sarver since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).

With respect to Claims 51 and 65,
Quirk and Sarver disclose all of the above limitations, Sarver further discloses, 
further comprising creating an ordered list of initial candidates based on improper residency probability (¶32: “…The HEV Score is a numerical figure that quantifies the risk that a particular citizen does not live in the home that s/he is purported to live in as their primary residence. HEV Scores are derived by adding together various, proven factors that are associated with each record (after thorough research is completed form a variety of sources). Using the latest technology in "skip-tracing" and/or using methods to find people in addition to researching property records--all on a large scale, Assessure Systems has developed a way to measure all the diverse factors related to home ownership, residency and tax collection. Once all of the factors are obtained, a numerical value is placed on each type, then they are added together to represent the risk associated with someone living at a particular address (or not). Scores will range from 0 to above 30. The lower the HEV Score, the higher the likelihood that the citizen does in fact, live in a different property than the one reported to a Tax Assessor as their primary residence…”; ¶55: “…Processed lists from Step 4, Step 6 and Step 7 are then automatically compared against each other by computer system and all flagged properties are automatically analyzed and listed as potential Homestead Exemption violators using a Confidence Scoring System…”)
Quirk and Sarver are directed to the same field of endeavor since they are related to collecting, analyzing, processing documents and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users as taught by Sarver since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).

With respect to Claims 52 and 66,
Quirk and Sarver disclose all of the above limitations, Sarver further discloses, 
further comprising assigning a public inspector to one or more candidates with the highest improper residency tax status probability (¶65: “…a Final HEV Score is issued by software and included in Final Report to Tax Assessor…”;¶83: “…After all lists are processed and reviewed for accuracy, they are tabulated and final report issued to Tax Assessor giving statistical analysis and final numbers on "Homestead Exemption Removal" list data…”;¶84: “…Each Tax Assessor will approach the verification process differently for the different Risk classifications assigned by the software. Tax Assessors may decide to pursue "Elevated" risk records more aggressively, while not pursuing "Moderate" and "Low" risk records at all. Or, he or she may decide to pursue "Moderate" and "Elevated" records in the same fashion…”)
Quirk and Sarver are directed to the same field of endeavor since they are related to collecting, analyzing, processing documents and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users as taught by Sarver since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).

With respect to Claims 53 and 67,
Quirk and Sarver disclose all of the above limitations, Sarver further discloses, 
further updating the residency tax status of the inspected candidate sending an updated residency tax bill (¶83: “…After all lists are processed and reviewed for accuracy, they are tabulated and final report issued to Tax Assessor giving statistical analysis and final numbers on "Homestead Exemption Removal" list data. Additional tax revenue raised by the present invention is clearly marked. Tax Assessor has individual report for each citizen/property so mailer can be sent to citizen to identify why Homestead Exemption is being removed…”)
Quirk and Sarver are directed to the same field of endeavor since they are related to collecting, analyzing, processing documents and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users as taught by Sarver since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).

With respect to Claim 56,
Quirk and Sarver disclose all of the above limitations, Sarver further discloses, 
wherein the set of data is collected by a plurality of data source ingestion interfaces (¶25: “…operational computing network 200 includes a provider microprocessor 201, a homestead software program 202, a provider database 203 and a provider display screen 204 which are connected to the internet for receiving and sending information to and from various local governments and social network providers. Each registered user is provided with a user identification code which permits the operational computing network to track the registered user throughout different databases, such as a voter registration database, a department of motor vehicles database or partnered databases sold by social networks such as those provided by Lexis or Thomson…’; ¶41: “...a cross section of databases and public records”; ¶97: “real estate tax data, driver’s license data, federal income tax data, homestead exemption data, voter registration data, utilities data bank account data”; claims 1-11; Figs 1-3)
Sarver discloses a method/system for tracking registered users and detecting tax violations, using a variety of databases and public records. The known techniques for tracking registered users and detecting tax violations, using a variety of databases (voter registration, motor vehicles, provider, real estate tax data, Federal Income Tax, Tax Assessor, license plate databases, utilities data, bank account data and the like) as taught by Sarver are applicable to the training and application framework of Quirk since they share characteristics and capabilities, namely they are directed to collecting, analyzing, processing documents and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users as taught by Sarver since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).

Claims 46 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarver in further view of Jost et al., US Patent No US 5,361,201.
With respect to Claims 46 and 62,
Quirk and Sarver disclose all of the above limitations, the combination of Quirk and Sarver does not distinctly describe the following limitation, but Jost however as shown discloses, 
wherein the predictor variable comprises a water usage change, electricity usage change, gas usage change, street parking occupancy change, driveway parking occupancy change, package delivery frequency change, window adjustment frequency change, visible room light frequency change, a street-side trash can placement frequency change, a mailbox flag status frequency change, a garage door status frequency change, a frequency of phone calls, and a frequency of credit card purchase (col 8, line 61- col 10, line 22: “…Once the predetermined minimum number of sales for a particular geographic area has been met, system 100 determines 1813 medians, averages, and variances for various property characteristics such as sales price, square feet, number of bedrooms, etc. … Property characteristics used as predictor variables in the embodiment illustrated herein include… PREDICTOR VARIABLES IN AREAS MODEL… P.sub.-- COND: condition of parking structure… APNDIFGA: # park spaces differential… Once system 100 has obtained predictor variables as described above for each month in the training period, the predictor variables are fed to networks 908 and networks 908 are trained…”)
Jost discloses an automated real estate appraisal method/system using a predictive model such as a neural network. Jost further discloses obtaining predictor variables for various property characteristics and training neural networks. The known techniques for estimating real estate value using a predictive model as taught by Jost, method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users of Sarver share characteristics and capabilities, namely they are directed to collecting, analyzing and reporting information. One of ordinary skill in the art before the effective filing date of the claimed invention, would have found it obvious to vary the prior art in a predictable manner with the known predictive modelling techniques for estimating real estate value using various property characteristics as predictor variables as taught by Jost with the training and application framework of Quirk and the method/system for tracking and detection of residency violations of users of Sarver to result in the claimed invention, and thereby gain predictability, and the commonly understood benefits of performing pattern recognition and classification in order to provide accurate sales price predictions (Abstract, col 1, lines 31-36, col 8, line 61- col 10, line 22) Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976) Id. at 230, 189 USPQ at 261. Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007). and an artisan in the data processing area would have recognized the similar class of problem and the known solutions of the prior art and it would have been well within the ordinary skill level to implement the system in the different environment.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976) Id. at 230, 189 USPQ at 261. Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007).

Claims 47 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarver, in further view of Florance et al., US Patent Application Publication No US 2003/0229592A1.
With respect to Claims 47 and 64, 
Quirk and Sarver disclose all of the above limitations, the combination of Quirk and Sarver does not distinctly describe the following limitations, but Florance however as shown discloses, 
wherein the rental listings comprise a home listing, an Airbnb listing, VRBO listing, or any combination thereof (¶8: “...Tenant representatives usually represent the tenant and are specifically looking for space for expansion or to enter a new market. Tenant representatives consolidate all the listing information from the listing brokers in a market for a specific type of space, conform the package, and help the user make an informed decision. Many individual brokers do both....”;¶24: “.."Commercial Real Estate" means any real property, including, without limitation, office, retail and industrial rental space, a building, and multiple buildings for use by a business entity, or one or more facilities or buildings that a business entity occupies for the purpose of conducting its operations on a routine and ongoing basis...”¶74: “…--any person (subscriber or not) can see "my listings," which includes identification of properties that they own/represent that are shown as being on the market…”;¶80: “..the present invention allows the user to execute searches based on market criteria (e.g. geographic region) and information type (e.g., a particular category of real estate data, such as a for-sale property, a for-lease property, a comparable sale listing, or a tenant listing)..¶99: “…residential real estate listings…”;¶112: “...supports derivatives for commercial real estate by providing sufficiently accurate market information that supports the creation of indexes and derivatives such as futures or hedge rental rates and occupancy rates...”; ¶113: “...the system of the present invention contains vast information concerning historical and current vacancy, projected absorption and demand, projected rental rates, and supply and demand figures, the system of the present invention can be used to create indexes with which commercial office tenants can hedge their occupancy costs...”; ¶212: “...a system for storing and automatically displaying descriptions and visual images of real estate on a user's display. The system includes means for generating a plurality of digitized video images of selected real estate, means for storing data records concerning the real estate...”; ¶227: “...the icon could signify that the real estate property is an office space, an industrial space, or a retail space. Or, the icon could signify that the real estate property is a condominium, a townhouse, or a single-family home. The icon could also signify the price range of the real estate property or the price of the real estate property.)
Florance discloses a method/system for the collection, distribution and use of information in connection with residential and commercial real estate. The known techniques for method/system for collecting, distributing real estate property information as taught by Florance are applicable to the training and application framework of Quirk and the techniques for tracking and detecting residency violations of Sarver since they share characteristics and capabilities, namely they are directed to collecting, analyzing, processing documents and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users of Sarver with the method/system for creating a real estate data model as taught by Florance since it allows for providing rental information related to a real estate property (¶8, ¶24, ¶74, ¶80, ¶212).

Claims 48 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarver in further view of Qiu et al., US Patent Application Publication No US 2015/0178827A1.
With respect to Claim 48 and 63,
Quirk and Sarver disclose all of the above limitations, the combination of Quirk and Sarver does not distinctly describe the following limitations, but Qiu however as shown discloses, 
wherein the improper residency probability comprises an improper occupancy tax probability (¶20: “…the output of the model generator 12 includes (1) a set of explanatory variables representing specific property-related (and typically loan-related) attributes that have correlations with tax delinquency risk, and (2) a corresponding set of coefficients representing the strength and type (positive or negative) of the correlation…”;¶21: “…Other types of property-related attributes may also be considered… Examples include multiple-property ownership by the borrower, non-occupancy of the property by the borrower, whether a construction permit or construction loan was recently issued for the property…”;¶22: “…the tax delinquency predictor 10 uses the model coefficients, in combination with tax data and loan-level data (and/or other property-related data) for specific properties, to generate the tax delinquency risk scores for specific properties…”)
wherein the predictor variables comprise predictor tax variables (¶13: “…The system includes a tax delinquency predictor component 10 that generates property-specific tax delinquency risk scores. Each such score represents, or is positively correlated with, a predicted likelihood that a corresponding residential real estate property will, within a defined time period, become tax delinquent if no preemptive action is performed…”; ¶14: “...the tax delinquency predictor 10 generates the scores using data regarding corresponding mortgage loans, such as mortgage payment history data. Mortgage payment history tends to be very useful for predicting future property tax delinquency because mortgage payments are ordinarily due more frequently than property tax payments...”; ¶20: “…the output of the model generator 12 includes (1) a set of explanatory variables representing specific property-related (and typically loan-related) attributes that have correlations with tax delinquency risk…”)
Qiu teaches a computer-based system for assessing property-specific tax delinquency risk including a tax delinquency predictor component. Quirk, Sarver and Qiu are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users of Sarver with the computer-based system for assessing property-specific tax delinquency risk as taught by Qiu since it allows for determining the likelihood that a property will become tax delinquent within a selected time period (Abstract, ¶13, ¶14, ¶20).

Claims 54 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarver in further view of Miller, US Patent Application Publication No US 2012/0036053 A1.
With respect to Claims 54 and 68,
Quirk and Sarver disclose all of the above limitations, the combination of Quirk and Sarver does not distinctly describe the following limitations, but Miller however as shown discloses, 
wherein the commonly associated real estate properties further comprise a primary residence associated with an individual and a rental listing associated with the individual. (Fig 9A, ¶52: “..If a landlord or a homeowner reports that a tenant exists and the tenant does not file a tax return, tax collection agencies will be aware that the tenant exists and has not filed a tax return. If an individual files a tax return and a landlord or a homeowner has not reported the individual as a tenant, the possibility exists that the landlord or the homeowner may be attempting to hide rental income”; ¶108: “...the tax monitoring platform acquires the tax information from each of the tenants separately, the tax monitoring platform improves the probability of detecting discrepancies in reporting of tax information. The tax monitoring platform also checks the relationship between the tenants and the landlord...¶112: “...The tax monitoring platform, for example, compares the tax information acquired from the taxable entity with the tax information retrieved from an external database associated with a tax collection agency, for determining that a rental income was not reported by the taxable entity for the current year. The tax monitoring platform also performs a search for all properties with the same state, city, and area as the property reported by the taxable entity. Further, the tax monitoring platform compares the characteristic information of the properties, for example, the dimensions of the property, the total number of tenants occupying the property, and the total rental income collected by property owners in a geographical area with the tax information reported by the taxable entity to determine whether a difference between the total income reported by the taxable entity and other property owners exceeds a predetermined value...”; ¶147: “...The database entity "Landlord" 904, exemplarily illustrated in FIG. 9A, represents the set of tax elements characterizing the personal information of the property owner, for example, the landlord. The database entity "Household Unit" 905, exemplarily illustrated in FIG. 9A, represents the set of tax elements that are acquired from a tenant and that describe the information on the household, that is, all residents residing in the same residence as the tenant, for example, information on the relationship between the tenant and the other residents, the rental payments contributed by the individual residents, the start lease date, the end lease date, etc.” ¶150: “...the computer implemented method and system 600 disclosed herein comprises identifying discrepancy information that is either determined locally, or received from an external source. The tax monitoring platform 601 receives discrepancy information from an external source, for example, a governing authority 604. The discrepancy information is separated into the information on the source generating the discrepancy report...” ¶151: “...FIG. 9A. The attribute "property Type" denotes the unique system generated identification number that identifies the type of property. The attribute "property Description" provides a description for the type of property. For each property, attribute "property Description" will be used to obtain a description for the property... The attribute "is RentalProperty" denotes an indicator that indicates that the property is used for rental purposes...”; “¶153: “…The attribute "propertyId" denotes the unique system generated number that identifies the primary residence for the taxId... The attribute "firstName" denotes the first name of the tax filer…. The attribute "ownRentalProperty" denotes an indicator that is used to identify the tax filer as an owner of a rental property… The attribute "is Tenant" denotes an indicator that states that the tax filer has leased property for the tax year…”; ¶179: “...The tax monitoring platform 601 checks for a match between the property identification information, the tax year information, and the tax identification information submitted by the property owner L1 and the tenant R1. On finding a match, the tax monitoring platform 601 establishes an association between the property owner L1 and the tenant R1.)
Miller discloses a method/system for monitoring, verifying tax liability and tax deductions via a tax monitoring platform. Miller further discloses that the tax monitoring platform comprises a database management system for storing, managing, and retrieving information on tax liability and tax deductions reported by taxable entities. Quirk, Sarver and Miller are directed to the same field of endeavor since they are related to collecting, analyzing, processing documents and reporting information. A person of ordinary skill in the art would have been motivated to combine the known method/system for monitoring, verifying tax liability and tax deductions as taught by Miller to the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users of Sarver to achieve the claimed invention and there would have been a reasonable expectation of success in doing so/ DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006), and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tax monitoring features into similar systems, hence improving the probability of detecting discrepancies in reporting of tax information by checking the relationship between the tenants and landlord (¶108, ¶112, ¶150-¶153). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk and the techniques for tracking and detection of residency violations of users of Sarver with the tax monitoring platform and verification techniques as taught by Miller since it allows for monitoring/checking and associating data between a property owner and tenant to identify discrepancy information (Abstract, ¶150-¶153, ¶179, claim 1, 4)

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk, Sarver Jost, in further view of Qiu.
With respect to Claim 49,
Quirk, Sarver and Jost disclose all of the above limitations, the combination of Quirk, Sarver and Jost does not distinctly describe the following limitations, but Qiu however as shown discloses, 
wherein the predictor variables comprise predictor tax variables. (¶13: “…The system includes a tax delinquency predictor component 10 that generates property-specific tax delinquency risk scores. Each such score represents, or is positively correlated with, a predicted likelihood that a corresponding residential real estate property will, within a defined time period, become tax delinquent if no preemptive action is performed…”; ¶14: “...the tax delinquency predictor 10 generates the scores using data regarding corresponding mortgage loans, such as mortgage payment history data. Mortgage payment history tends to be very useful for predicting future property tax delinquency because mortgage payments are ordinarily due more frequently than property tax payments...”; ¶20: “…the output of the model generator 12 includes (1) a set of explanatory variables representing specific property-related (and typically loan-related) attributes that have correlations with tax delinquency risk…”)
Qiu teaches a computer-based system for assessing property-specific tax delinquency risk including a tax delinquency predictor component. The known techniques for assessing property-specific tax delinquency risk as taught by Qiu are applicable to the training and application framework of Quirk, the techniques for tracking and detection of residency violations of users of Sarver, and the automated real estate appraisal method/system of Jost since they share characteristics and capabilities, namely they are directed to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for processing documents via the training and application framework of Quirk, the techniques for tracking and detection of residency violations of users of Sarver and the automated real estate appraisal method/system of Jost with the computer-based system for assessing property-specific tax delinquency risk as taught by Qiu since it allows for determining the likelihood that a property will become tax delinquent within a selected time period (Abstract, ¶13,¶14, ¶20).

Conclusion
References cited but not used:
Kong, US Patent No US 9,990,639 B1, “Automatic Detection of Fraudulent Real Estate Listings”, relating to predicting fraudulent real estate data using a trained (training set of feature vectors from trained data) model.
Ignatyev, US Patent Application Publication No US 2017/0236060 A1 “System and Method for Automated Detection of Incorrect Data”, relating to method/system for the automated detection of incorrect data during a data entry process or detecting incorrect data that has been entered and stored previously.
Warren et al., US Patent No US 9,645,988 B1, “System and Method for Identifying Passages in Electronic Documents”, relating to searching an electronic document for passages relating to a concept being searched for, where the concept is expressed as a word or plurality of words, the method including deconstructing by a computer processor training electronic texts stored on a computer readable into a stream of features.
Huszar et. al US Patent Application Publication No US 2018/0240031A1 “Active Learning System”, relating to systems and methods providing a deep neural network trained via active learning.
Battersby et al., US Patent Application Publication No US 2017/0083825 A1, “Customisable Method of Data Filtering”, relating to method/system for classifying data using machine learning algorithms.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629